Case 5:16-cv-05366-TLB Document 239   Filed 01/27/20 Page 1 of 48 PageID #: 12288



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF ARKANSAS


   DAVID BROWNE, et al.,

                      Plaintiffs,

   vs.

   P.A.M. TRANSPORT, INC, et al.                  Case No. 5:16-cv-05366-TLB

                      Defendants.


                   PLAINTIFFS’ OMNIBUS MOTION IN LIMINE
Case 5:16-cv-05366-TLB Document 239                                 Filed 01/27/20 Page 2 of 48 PageID #: 12289



                                                 TABLE OF CONTENTS

  1.    Defendant should not be permitted to enter into evidence or rely on any document in
        defense that it did not produce in discovery unless it is solely for impeachment. .............. 1

  2.    References that Drivers Intentionally or Negligently mis-logged their time in violation of
        PAM’s alleged practices. .................................................................................................... 3

  3.    References that any driver violated the DOT regulations, federal regulations, or federal law
        in relation to how any driver logged his or her time. .......................................................... 4

  4.    Introducing into evidence or showing to any witness or the jury a copy of the FMCSA
        Regulations and Handbook. ................................................................................................ 5

  5.    References regarding “personal” activities pursued while inside a truck’s sleeper berth. . 6

  6.    References that it is the drivers’ responsibility that PAM failed to maintain accurate records
        of the hours drivers worked. ............................................................................................... 9

  7.    Opinions of Dr. Thompson that Challenge the Sufficiency of the Log Data as a Basis for
        Challenging Dr. Speakman’s Calculations. ...................................................................... 10

  8.    Limiting Thompson’s Log Audit Analysis to the Audits Disclosed in his September 13,
        2019 Report. ...................................................................................................................... 11

  9.    Reference to any Plaintiff not Participating in Discovery, and reference to this Court’s
        Order to Show Cause sanctioning certain Plaintiffs. ........................................................ 12

  10.   Reference that any Plaintiff did not disclose this action in bankruptcy or may be subject to
        an order to show cause or judicial estoppel. ..................................................................... 13

  11.   References to the annual salary earned by Drivers and the weekly amounts earned by
        Drivers in weeks for which Plaintiffs are not seeking damages should be excluded. ...... 14

  12.   References to any driver’s decision and motivation for opting out. ................................. 16

  13.   References to any driver’s decision and motivation for not opting in. ............................. 16

  14.   References regarding PAM’s passenger program, the number of drivers who allegedly
        participated, and any specific driver who allegedly participated. ..................................... 17

  15.   References regarding any non-disclosed audits and extended audits allegedly performed by
        any lay witness. ................................................................................................................. 18

  16.   Evidence or Argument that is Contrary to Testimony Provided in Defendant’s Binding
        Designee Depositions........................................................................................................ 18

  17.   References that Drivers were not available for dispatch when driver status table shows
        drivers as available. ........................................................................................................... 19
                                                                          i
Case 5:16-cv-05366-TLB Document 239                                  Filed 01/27/20 Page 3 of 48 PageID #: 12290



  18.   References to Legal Authority Issued by the Arkansas or U.S. Dept. of Labor or Other
        Legal Authority. ................................................................................................................ 22

  19.   References to the Criminal Record of any Plaintiff, including Convictions, Indictments,
        Complaints, or Arrests. ..................................................................................................... 25

  20.   References to the Involvement of any Plaintiff in a prior civil lawsuit, including any
        bankruptcy......................................................................................................................... 26

  21.   Performance or Disciplinary Actions Concerning Any Drivers & Drivers’ Job Performance
              ................................................................................................................................. 27

  22.   References that a Class-Wide Verdict Requires a Finding that “all” Class Members were
        Injured or that the Jury determine all drivers are similarly situated. ................................ 27

  23.   References to Non-Wage Benefits Such as Health Insurance, 401(k) contributions, life
        insurance, workers’ compensation insurance, and tuition reimbursement. ...................... 29

  24.   References to Liquidated Damages, Prejudgment Interest, Attorney’s fees, and costs. ... 30

  25.   References that Drivers Agreed to not be Paid for non-driving time. .............................. 31

  26.   Exclusion of Evidence that Drivers Agreed to PAM’s Pay Policies ................................ 32

  27.   References regarding PAM’s late payments and allegations that the late payments are the
        premise of the lawsuit or the fault of the driver. ............................................................... 32

  28.   Precluding or Limiting Testimony from Phillip, Garrison, Johnson, and Piazza. ............ 33

  29.   References to the Pay or Employment Practices of Other Trucking Companies ............. 35

  30.   References to “Industry Practice” or “Industry Custom” ................................................. 35

  31.   References that Drivers or Counsel are From Out of Town ............................................. 36

  32.   References Regarding any Alleged Profitability or Lack Thereof of Defendant’s
        Operations and/or Defendant’s Training Program ............................................................ 36

  33.   References Regarding Defendant’s On-Boarding and Hiring Costs Associated with Hiring
        a Driver ............................................................................................................................. 37

  34.   References regarding experience drivers gain at PAM..................................................... 37

  35.   References Regarding the “Impact” of a Verdict on PAM, shareholders of PAM,
        employees of PAM, or the transportation industry. .......................................................... 37

  36.   References to Settlement Offers or Offers of Judgment ................................................... 38



                                                                           ii
Case 5:16-cv-05366-TLB Document 239                             Filed 01/27/20 Page 4 of 48 PageID #: 12291



  37.   References that Class Counsel were Counsel in Prior FLSA Class Action Lawsuits, Against
        Trucking Companies, Including Estes et al. v. PAM Transport ....................................... 38

  38.   References that Class Actions are bad for business, bad for Defedant’s business, bad for
        the economy, or bad public policy. ................................................................................... 39

  39.   References Regarding the Negative Impact of Lawsuits Generally, Attorney-Driven
        Lawsuits, Class-Action Lawsuits, or Other Lawsuits Filed by Plaintiffs’ Counsel on Behalf
        of Plaintiffs’ or Other Clients ........................................................................................... 39

  40.   References that Plaintiffs’ Counsel is responsible for the lawsuit. ................................... 40

  41.   References Regarding Whether PAM is a “Bad” or “Good” Company or Whether PAM’s
        Drivers Enjoy Their Jobs .................................................................................................. 40

  42.   References to the Estes v. PAM Transport lawsuit, other than the allegations made in it,
        when it was filed, and when it resolved. ........................................................................... 40

  43.   The Court should preclude Defendant from introducing “cherry-picked” Interrogatory
        Responses unless Plaintiff is permitted to introduce the Interrogatory Responses of the
        entire Discovery Sample selected by Defendant. ............................................................. 41




                                                                     iii
Case 5:16-cv-05366-TLB Document 239                Filed 01/27/20 Page 5 of 48 PageID #: 12292



 1.        Defendant should not be permitted to enter into evidence or rely on any document in
           defense that it did not produce in discovery unless it is solely for impeachment.

           Though fact discovery ended last summer, and Defendant’s Rule 26 disclosures were due

 long before then, Defendant has placed on its exhibit list numerous exhibits which have never been

 disclosed nor produced. This gamesmanship in discovery has been noted several times by the

 Court, and it appears again in significant number in Defendant’s exhibit list.

           Fed. R. Civ. P. 26(a)(1)(ii), a party must provide “a copy—or a description by category

 and location—of all documents, electronically stored information, and tangible things that the

 disclosing party has in its possession, custody, or control and may use to support its claims or

 defenses, unless the use would be solely for impeachment.” Where such documents are not

 properly disclosed, they may not be utilized at trial. Fed. R. Civ. P. 37(c)(1).

           Furthermore, because Defendant’s exhibit list contains certain descriptions which are

 vague, Plaintiffs are not yet certain if they have identified below each proposed exhibit that violates

 this rule. Importantly, even as of today, less than 30 days before trial, Defendant still has not

 provided copies of any of the following documents it seeks to rely upon at trial:

      1.  Photographs of PAM facilities (Defendant Exhibit 41);
      2.  Photographs of PAM yards (Defendant Exhibit 42);
      3.  List of PAM yard (Defendant’s Exhibit 43);
      4.  Photographs of PAM tractors (internal and external) (Defendant’s Exhibit 44);
      5.  Photographs of [undefined] secure facilities (Defendant’s Exhibit 45);
      6.  Photographs of [undefined] truck stops (Defendant’s Exhibit 46);
      7.  Photographs of [undefined] truck stops with nearby [undefined] casinos (Defendant’s
          Exhibit 47);
      8. Photographs of [undefined] casinos with parking for tractor trailers (Defendant’s Exhibit
          48);
      9. YouTube video of “California Girls” by the Class A Queens [referenced in stricken Mixon
          declaration but never produced] (Defendant’s Exhibit 49);
      10. Writings, publications, lectures, interviews, and presentations of Dr. Steve Viscelli
          (Defendant’s Exhibit 62);
      11. Reports and deposition transcript testimony of Dr. Viscelli in other cases (Defendant’s
          Exhibit 63); and
      12. Snapshots of Dr. Viscelli’s website and LinkedIn Page (Defendant’s Exhibit 64).


                                                       1
Case 5:16-cv-05366-TLB Document 239                Filed 01/27/20 Page 6 of 48 PageID #: 12293



        Additionally, Plaintiffs are concerned that Defendants’ Exhibits 36-39 referring to

 “Qualcomm Records”, “Fuel Records”, “Log Records and documents relevant to duty status”, and

 “Location Histories” may be documents not previously produced.              While Defendants have

 provided data extractions of certain data which might be what is referenced here, Plaintiffs note

 that Defendant has listed as Exhibit 4 “data provided to Plaintiffs electronically,” and so Plaintiffs

 are unclear if Exhibits 36-39 are referencing data produced in discovery or some other document.

        Likewise, “Use of the Qualcomm/Electronic On Board Recorder” (Defendant’s Exhibit

 56) is unclear if it is referring to documents produced in discovery to train drivers or if it is

 something else. To the extent the documents were not previously produced, Plaintiffs object.

        Plaintiffs would be severely prejudiced if at this late hour such documents were permitted

 into evidence.

        Plaintiffs have had no ability to take discovery or inquire into any of the alleged

 photographs Defendant seeks to introduce (Defendant’s Exhibits 41-48). Nor have Plaintiffs been

 able to consider such evidence and determine if they too should provide photographs of truck stops,

 customer sites, etc. In other words, had Defendants produced such evidence before, Plaintiffs

 would have inquired into it, learned when and where such photographs were allegedly taken,

 determined if such photographs were relevant or important, and may have also offered counter-

 evidence. The timing of Defendant’s disclosure and the failure of Defendant to produce such

 documents within the deadline set by the Court would clearly prejudice Plaintiffs.

        Similarly, Defendant references a YouTube video which was never produced by Defendant

 (Defendant’s Exhibit 49). Though Mixon’s stricken declaration does make mention of the video,

 that declaration does not provide timely disclosures because (1) it was filed with the Court in

 November of 2019, long past the deadline for disclosures; and (2) it was stricken by the Court.



                                                       2
Case 5:16-cv-05366-TLB Document 239               Filed 01/27/20 Page 7 of 48 PageID #: 12294



 Yet again, had Defendant timely disclosed such video, Plaintiffs may have offered evidence to

 rebut the video or mitigate against it, something that Defendant’s intentional withholding of

 evidence precludes. Additionally, even if it were timely disclosed, the video cannot be

 authenticated: the drivers that are allegedly in the video are not trial witnesses nor did Defendant

 seek the deposition of such drivers during discovery.

        Defendant’s Exhibits 62-64 seek to place into evidence different documents allegedly

 authored by Dr. Viscelli. Defendant has not produced or disclosed any of the documents stated,

 and thus should be precluded from utilizing such documents at trial.

        Thus, pursuant to Fed. R. Civ. P. 37(c)(1), Plaintiffs request the Court strike Defendant’s

 Exhibits 36-39, 41-49, 56, and 62-64 and further preclude Defendant from relying on any

 document in support of its defense that it did not disclose pursuant to Fed. R. Civ. P. 26.

 2.     References that Drivers Intentionally or Negligently mis-logged their time in violation
        of PAM’s alleged practices.

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony to allege, suggest, or establish that drivers intentionally or

 negligently mis-logged their time. This Court has already held that the duty to maintain accurate

 time records was the sole responsibility of Defendant. See Summary Judgment Opinion at 12,

 citing 29 U.S.C. § 211(c) (ECF Doc. 216). The Court found that it was undisputed that PAM’s

 records were never designed “to serve as a record of the hours worked for the purposes of

 compensability.” Id. at 15. Thus, the Court has determined that while the driver logs are imperfect,

 PAM has failed to present evidence that could lead any reasonable juror to find that such records

 are too unreliable to permit a reasonable assessment of worktime. Id.at 13-14.

        Because PAM may not challenge the reliability of its own logs, and because it is undisputed

 that the records were not designed to record compensable work time, any evidence that a driver


                                                      3
Case 5:16-cv-05366-TLB Document 239                   Filed 01/27/20 Page 8 of 48 PageID #: 12295



 mis-logged his time is a red herring designed to fault Plaintiffs and the Class for Defendant’s

 failure to maintain accurate time records.

        Thus, the Court should grant Plaintiffs’ Motion because such information is inadmissible

 pursuant to Fed. R. Evid. 401-403. Specifically, such evidence is not relevant, more prejudicial

 than probative, and confuses the issues for trial.

 3.     References that any driver violated the DOT regulations, federal regulations, or
        federal law in relation to how any driver logged his or her time.

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony to allege, suggest, or establish that drivers violated federal laws or

 federal regulations in how they logged their time.

        The Court has already determined the circumstances under which a driver is entitled to

 compensation under the FLSA and the AMWA are not controlled by the DOT regulations. Rather,

 DOT regulations and definitions have “little, if any, bearing on the matter at hand. They are a

 different set of regulations from the DOL regulations under discussion, promulgated pursuant to

 different statutes, and concerned with different policy aims.” October 19, 2018 Opinion and Order

 at 5 (ECF Doc. 82). The Court further determined that the phrase “on duty,” as utilized by DOT,

 does not mean the same as “on duty” as utilized by the DOL and found in 29 C.F.R. § 785.21 and

 785.22. Id. at 5-6. The Court referenced the FMCSA’s own statements demonstrating that, where

 a driver logs his time in accordance with DOT regulations, “[t]he driver may lose pay because the

 driver recorded time based upon the current FMCSA regulations and guidance rather than using

 the WHD regulations and guidance for duty time.” Id. at 6-7.

        In its summary judgment order, the Court likewise determined that the reasons “there is

 not a more accurate record of compensable time” is because the records were “not intended to




                                                         4
Case 5:16-cv-05366-TLB Document 239                 Filed 01/27/20 Page 9 of 48 PageID #: 12296



 serve as a record of hours worked for the purposes of compensability.” Summary Judgment

 Opinion at 12.

          Based on such findings and holdings, that a driver may or may not have violated the

 FMCSA regulations has no bearing on whether PAM’s policies violated the law. Through PAM’s

 proposed designations, PAM has sought to introduce testimony and evidence similar to the

 following example found in Ms. Acreman’s deposition:

                     Q. Did you know it was against the law to intentionally mislog?
                     A.     I know that now, but at the time I -- since I wasn't actually getting on the
                  road and driving, no, I did not know that was a violation.
                     Q.     So you didn't know that was a crime?
                     A. No.
                     Q. But you do now?
                     A.     I don't do that now.
                     Q.     And you know now it's against the law?
                     A.     Yes.

          Because PAM may not challenge the reliability of its own logs, and because it is undisputed

 that the records were not designed to record compensable work time, any evidence that a driver

 violated DOT regulations and/or federal law by mis-logging his or her time is a red herring

 designed to fault Plaintiffs and the Class for Defendant’s failure to maintain accurate time records.

          Thus, the Court should preclude Defendant from arguing, offering evidence, or eliciting

 testimony to allege, suggest, or establish such evidence at trial pursuant to Fed. R. Evid. 401-403.

 Specifically, such evidence is not relevant, more prejudicial than probative, and confuses the issues

 for trial.

 4.       Introducing into evidence or showing to any witness or the jury a copy of the FMCSA
          Regulations and Handbook.

          For the same reason that the Court should enter an order precluding Defendant from

 arguing, offering evidence, or eliciting testimony to allege, suggest, or establish that any driver

 allegedly violated the FMCSA regulations, the Court should similarly prohibit Defendant from


                                                        5
Case 5:16-cv-05366-TLB Document 239                Filed 01/27/20 Page 10 of 48 PageID #: 12297



 introducing into evidence or showing to any witness any FMCSA regulation or the FMCSA Carrier

 Safety Book (providing DOT and FMCSA laws and regulations). Defendant seeks to introduce

 such documents into evidence per its exhibits 50 and 51.

         To the extent the definitions of such regulations are necessary for the jury to deliberate, it

 is the Court’s role to instruct the jury on the law, not Defendant or its counsel. The Court can

 consider any request from Defendant to provide such instructions at trial, and Plaintiffs reserve

 their right to object to such instruction if appropriate.

         Because the FMCSA regulations were not designed to track compensable hours worked,

 any mis-logging of such time is not the reason that PAM does not have accurate hourly records of

 its employees nor the reason it failed to pay minimum wage. Accordingly, PAM should not be

 permitted to utilize inapplicable regulations and laws to discredit the drivers and pass blame to the

 drivers for PAM’s failure to maintain accurate records of hours worked.

         Thus, the Court should preclude Defendant from introducing such evidence at trial pursuant

 to Fed. R. Evid. 401-403. Specifically, such evidence is not relevant, more prejudicial than

 probative, and confuses the issues for trial.

 5.      References regarding “personal” activities pursued while inside a truck’s sleeper
         berth.

         Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony to allege, suggest, or establish that drivers engaged in “personal”

 activities pursued while inside a truck’s sleeper berth.

         Under federal and state law, “under certain conditions an employee is considered to be

 working even though some of his time is spent sleeper or in certain other activities. 29 C.F.R. §

 785.20. “This is so because, as the United States Supreme Court has recognized, an employer may

 hire an employee simply to wait for some period of time.” October 19, 2018 Opinion and Order


                                                        6
Case 5:16-cv-05366-TLB Document 239                Filed 01/27/20 Page 11 of 48 PageID #: 12298



 at 4, citing Skidmore v. Swift & Co., 323 U.S. 134, 136-37 (1944) (ECF Doc. 82); see also Armour

 & Co. v. Wantock, 323 U.S. 126, 133 (1944) ([A]n employer “may hire a man to do nothing, or do

 nothing but wait for something to happen.”)

        In Armour, the Court held that firefighters required to stay on the employer’s premises after

 their active-duty shifts in order to respond to alarms were working during the entire time, despite

 the fact that they spent their post-shift hours “sleeping, eating, playing cards, listening to the radio

 or otherwise amusing themselves.” Id. at 128. That the “employer and employee cooperated to

 make the confinement and idleness incident to it more tolerable” did not diminish the fact that the

 confinement primarily benefited the employer and was compensable. Id. at 134.

        In Skidmore, the substantive issue was the same as Armour and the decision was released

 in tandem with that opinion. Skidmore v. Swift, 323 U.S. 134, 136 (1944). The Supreme Court held

 in Skidmore that nothing precludes waiting time from also being working time, and that for

 employees confined to the employer’s premises for 24 hours, but off-duty for twelve, eating and

 sleeping time should be excluded from hours worked, but that the balance of the time was

 compensable because “there is nothing in the record to suggest that, even though pleasurably

 spent, it was spent in the ways the men would have chosen had they been free to do so.” 323

 U.S. at 139.

        Because cooperation between employee and employer “to make the confinement and

 idleness incident to it more tolerable” is not material to whether such time constitutes work under

 the FLSA, that drivers engaged in limited personal activities, such as using their phone, listening

 to music, watching a video, or similar, while confined in a truck’s sleeper berth, is not relevant to

 the compensability analysis. Indeed, as Skidmore makes clear, such time is compensable even if

 it were “pleasurably spent.” 323 U.S. at 139.



                                                        7
Case 5:16-cv-05366-TLB Document 239                Filed 01/27/20 Page 12 of 48 PageID #: 12299



        While the restrictions and responsibilities placed on drivers are disputed and for the jury,

 that drivers could utilize cell phones, browse the internet, listen to music, or the like while confined

 in the sleeper berth is neither disputed nor relevant to the jury’s inquiry.

        The Court denied summary judgment to Plaintiffs regarding the compensability of such

 time not because a driver might use his cell phone or listen to music but because, according to

 PAM’s designee “if a driver parks the vehicle in a safe area such as a truck stop, that’s a typical

 example, they are relieved of responsibility for that vehicle so long as it’s safely parked.” The

 Court also found relevant that the designee testified that drivers might be able to install an

 application on their phone which would permit them to leave the truck. Summary Judgment

 Opinion at 10-11 (ECF Doc. 216). Nothing in the Court’s opinion suggests that engaging in limited

 personal activities while inside PAM’s truck or while waiting at a customer site or truck stop alters

 whether such time is compensable.

        Indeed, the only court to directly address the relevance of such issues thus far found such

 evidence so irrelevant to the dispute that it prohibited discovery on such issues, though discovery

 is far broader than what is admissible at trial. See Petrone v. Werner Enterprises, Inc., 8:11CV401,

 2014 WL 1309690, at *2 (D. Neb. Mar. 31, 2014) (Granting protective order regarding discovery

 taken regarding personal activities the drivers engaged in while in a sleeper berth holding “under

 the federal standard [29 C.F.R. § 785.22], no discovery into the individual plaintiffs' activities

 during sleeper berth time would be relevant here.”)

        Thus, such information should not be admitted pursuant to Fed. R. Evid. 401-403,

 specifically, such evidence is irrelevant, more prejudicial than probative, and would likely result

 in issue confusion for the jury.




                                                        8
Case 5:16-cv-05366-TLB Document 239                Filed 01/27/20 Page 13 of 48 PageID #: 12300



 6.     References that it is the drivers’ responsibility that PAM failed to maintain accurate
        records of the hours drivers worked.

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony to allege, suggest, or establish that it is the drivers’ responsibility

 or fault that PAM failed to maintain accurate records of the working hours of its drivers.

        This Court has already held that the duty to maintain accurate time records was the sole

 responsibility of Defendant. See Summary Judgment Opinion at 12, citing 29 U.S.C. § 211(c)

 (ECF Doc. 216); see also Kuebel v. Black & Decker Inc., 643 F.3d 352, 363 (2d Cir. 2011) (“[I]t

 is important to recognize that an employer's duty under the FLSA to maintain accurate records of

 its employees’ hours is non-delegable.”).

        The Court found that it was undisputed that PAM’s records were never designed “to serve

 as a record of the hours worked for the purposes of compensability.” Id. at 15. Thus, it is undisputed

 that PAM never requested the drivers keep a record of their work time, and accordingly, that the

 records PAM maintains are imprecise is the sole responsibility of PAM.

        Thus, evidence or argument that drivers are partially or fully responsible for PAM’s failure

 to maintain accurate records of the hours worked by its employees should not be admitted pursuant

 to Fed. R. Evid. 401-403, specifically, such evidence is irrelevant, more prejudicial than probative,

 and would likely result in issue confusion for the jury. See Hart v. RCI Hospitality Holdings, Inc.

 90 F.Supp.3d 250, 267 (S.D.N.Y. 2015) (granting motion in limine precluding “the defense from

 arguing, in connection with the issue of the calculation of minimum-wage damages, that the

 dancers in the class were to blame for the gaps in [employer’s] records, in particular, the frequent

 lack of log-out times”).




                                                        9
Case 5:16-cv-05366-TLB Document 239                     Filed 01/27/20 Page 14 of 48 PageID #: 12301



 7.      Opinions of Dr. Thompson that Challenge the Sufficiency of the Log Data as a Basis
         for Challenging Dr. Speakman’s Calculations.

         Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony to allege, suggest, or establish that Defendant’s log data is

 insufficient to rely upon in establishing damages, including precluding Defendant from eliciting

 such testimony from Dr. Thompson.1

         Dr. Thompson admits that, other than his analysis on the extent drivers send messages

 while logging time inside the truck’s sleeper berth, his opinions are offered “to comment on [Dr.

 Speakman’s] methodology and assumptions.” Thompson Report at 1 (ECF Doc. No. 172-4).

         Thompson’s report states that he intends to challenge Dr. Speakman’s damages estimates

 by arguing that Dr. Speakman’s calculations on damages are flawed because “all of Dr.

 Speakman’s estimates of compensable work time rely on the Driver Log Data.” According to

 Thompson “the use of the Driver Log Data, without an individualized review, to determine

 compensable work time is fundamentally flawed, rendering all of Dr. Speakman’s estimates

 uninformative and unreliable.” Thompson Report at 4.

         This Court has since held that the duty to maintain accurate time records was the sole

 responsibility of Defendant. See Summary Judgment Opinion at 12, citing 29 U.S.C. § 211(c)

 (ECF Doc. 216). The Court found that it was undisputed that PAM’s records were never designed

 “to serve as a record of the hours worked for the purposes of compensability.” Id. at 15. Thus, the

 Court has determined that while the driver logs are imperfect, PAM has failed to present evidence

 that could lead any reasonable juror to find that such records are too unreliable to permit a

 reasonable assessment of worktime on a class-wide basis. Id.at 13-14.


 1
  Plaintiffs are not making an untimely Daubert challenge as Plaintiffs’ challenges to certain testimony/opinions of
 Dr. Thompson are based not on challenges to Thompson’s expertise, methodology, or conclusions, but instead based
 on Fed. R. Evid. 401-403 pertaining to relevance.

                                                             10
Case 5:16-cv-05366-TLB Document 239              Filed 01/27/20 Page 15 of 48 PageID #: 12302



        Because PAM may not challenge the reliability of its own logs, and because it may not

 escape a damages award by arguing that Plaintiffs cannot rely on PAM’s (imperfect) records, Dr.

 Thompson’s criticisms which challenge Dr. Speakman for relying on PAM’s logs must be

 precluded.

        Thus, the Court should preclude Defendant from introducing such evidence at trial pursuant

 to Fed. R. Evid. 401-403. Specifically, such evidence is not relevant, more prejudicial than

 probative, and confuses the issues for trial.

 8.     Limiting Thompson’s Log Audit Analysis to the Audits Disclosed in his September
        13, 2019 Report.

        Plaintiffs seek an Order precluding Defendant from eliciting testimony from Dr. Thompson

 other than the opinions and examples provided in his report, and in particular, any driver log audits

 that were not previously disclosed.

        It is beyond question that a party seeking to admit expert testimony must provide a report

 providing, inter alia: “ a complete statement of all opinions the witness will express and the basis

 and reasons for them [and] the facts or data considered by the witness in forming them.” Fed. R.

 Civ. P. 26(a)(2)(B). In Thompson’s Report, Thompson provides the result of his audits he

 performed on the driver log data. Thompson admits that his report only provides two log audits

 where he believes data sources combined with the log data show the log data may be incorrect.

 Thompson Dep. at 74:15-74:17 (ECF Doc. 172-5). Thompson further admitted that the example

 provided in his report was “the only instance where I actually did anything that would approach

 [determining if PAM complied with minimum wage].” Id. at 123:9-123:16 (emphasis added).

        Based upon Defendant’s rejected strategy of attempting to offer into evidence undisclosed

 audits allegedly performed by Mixon, Plaintiffs are concerned that Defendant may attempt to have

 Thompson offer such testimony instead. While Thompson may be offered as an expert, his


                                                      11
Case 5:16-cv-05366-TLB Document 239                      Filed 01/27/20 Page 16 of 48 PageID #: 12303



 opinions, as well as the basis and reasons for them, must be limited to those offered in his report.

 As he only disclosed two specific driver log audits2 in his report, and as he admits that he

 performed no other audits, he must not be permitted to testify at trial regarding any audits not

 previously disclosed.

 9.      Reference to any Plaintiff not Participating in Discovery, and reference to this Court’s
         Order to Show Cause sanctioning certain Plaintiffs.

         Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony to allege, suggest, or establish that certain opt-in plaintiffs did not

 participate in discovery and/or were sanctioned for non-participation in discovery. Furthermore,

 Defendant should not be permitted to argue that too few Plaintiffs participated in discovery.

         During oral argument regarding its request that the Court sanction certain plaintiffs for

 non-participation in discovery, the Court asked Defendant whether the fact that some opt-in

 plaintiffs did not participate in discovery or show for their deposition “prejudiced [PAM] in some

 tangible way.” Defendant responded that it could not identify any prejudice, conceding in response

 that: “I can’t tell you what we didn’t learn because we don’t know what we didn’t learn from those

 witnesses.” January 17, 2020 Transcript at 92:10-93:3. The Court stated on the record that it

 “does not find and has not heard/has not read how PAM has been prejudiced in any material

 sense… The Court just cannot understand how they have been materially prejudiced.” Id. at 107:6-

 107:12.

         Under such circumstances, allowing Defendant to reference that any plaintiff did not

 participate in discovery or that any plaintiff was sanctioned for not complying with discovery




 2
  For reasons provided in the previous motion in limine, Thompson should not be permitted to testify regarding either
 of the two cited audits as the audits are utilized solely to persuade a jury that Speakman should not have utilized
 Defendant’s driver log data for his damages estimates.

                                                             12
Case 5:16-cv-05366-TLB Document 239                        Filed 01/27/20 Page 17 of 48 PageID #: 12304



 invites the jury to speculate as to motivation and prejudice, something that this Court has

 determined Defendant has not shown.

          Thus, the introduction of any information alluding that too few drivers participated in

 discovery, that any plaintiff did not participate in discovery, or that any plaintiff was sanctioned

 for non-participation in discovery should be precluded. See Rasberry v. Columbia County,

 Arkansas, 385 F. Supp. 3d 792, 798 (W.D. Ark. 2019) (excluding “any reference or suggestion as

 to the reason [plaintiffs] failed to call a given person to testify or any reference or suggestion that

 would call for speculation as to why a person was not called to testify where “such commentary

 would be irrelevant, unduly prejudicial, and potentially mislead and confuse the jury”).

 10.      Reference that any Plaintiff did not disclose this action in bankruptcy or may be
          subject to an order to show cause or judicial estoppel.

          Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony to allege, suggest, or establish that certain opt-in plaintiffs were

 found by this Court to not have disclosed this action in bankruptcy and therefore have been

 judicially estopped from recovering.

          The only relevance to such action is that the very few drivers subject to such order will not

 be permitted to recover damages in this action. Speakman’s calculations include such damages,

 but Plaintiffs understand that the Court will amend the verdict after the jury to remove damages

 sought for the few individuals at issue.3

          Accordingly, the introduction of any argument or evidence that any Plaintiff (who cannot

 recover in this action pursuant to the Court’s summary judgment order) failed to disclose this




 3
   Plaintiffs’ presumption is based upon the same rationale provided for allowing the jury to return a verdict for the
 sanctioned Plaintiffs, and then, post-verdict, the Court will reduce the judgment to reflect the amount of the sanction.
 If the Court and/or Defendant objects to this procedure, Plaintiffs can have Dr. Speakman further modify his damages
 calculations to remove such individuals.

                                                                13
Case 5:16-cv-05366-TLB Document 239               Filed 01/27/20 Page 18 of 48 PageID #: 12305



 action in his bankruptcy is fully irrelevant. Thus, the Court should preclude Defendant from

 introducing such information at trial pursuant to Fed. R. Evid. 401-403. Specifically, such

 information is not relevant, more prejudicial than probative, and confuses the issues for trial.

 11.    References to the annual salary earned by Drivers and the weekly amounts earned by
        Drivers in weeks for which Plaintiffs are not seeking damages should be excluded.

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony to allege, suggest, or establish (1) the total annual earnings of any

 or all drivers in the class; and (2) the compensation earned by any driver in the class on a workweek

 during which Plaintiffs seek not damages and do not assert a violation of minimum wage law.

 Such information is not relevant to any claim or defense, and evidence concerning such amounts

 could prejudice the jury into not following FLSA and the AMWA’s mandate that minimum wage

 is earned and owed on a week-by-week basis.

        Minimum wage violations under both FLSA and the AMWA are calculated on a

 workweek-by-workweek basis. See, e.g. Hensley v. MacMillan Bloedel Containers, Inc., 786 F.2d

 353, 357 (8th Cir. 1986) (describing the workweek standard under FLSA). In other words, an

 employer cannot—under either the FLSA or the AMWA—satisfy a minimum wage obligation

 owed in one week by money earned in a subsequent week. Under Fed. R. Evid. 401 and 402,

 evidence that does not tend to make a fact of consequence more or less probable is not admissible.

 Moreover, even relevant evidence must be more prejudicial than probative to be admitted. Fed. R.

 Evid. 403. Courts have excluded evidence related to wages and salaries when such information

 does not inform whether or not the employer has violated the overtime or minimum wage

 requirements. See, e.g., McFeeley v. Jackson St. Ent., LLC, 825 F.3d 235, 245–46 (4th Cir. 2016)

 (evidence of total earnings properly excluded when those earnings had no bearing on specific wage

 and hour violations); Demirovic v. Ortega, 254 F. Supp. 3d 386, 389–90 (E.D.N.Y. 2017) (amount


                                                      14
Case 5:16-cv-05366-TLB Document 239                       Filed 01/27/20 Page 19 of 48 PageID #: 12306



 of tips irrelevant to minimum wage owed for tip credit violation and therefore excluded), aff'd, 771

 Fed. Appx. 111 (2d Cir. 2019) (unpublished); Moulton v. W.W.I., Inc., 1:18-CV-67-ALB, 2019

 WL 3558032, at *4 (M.D. Ala. Aug. 5, 2019) (holding that amount of tip money received when

 tip credit was violated and tips could not be used in calculating minimum wage owed was irrelevant

 and should be excluded); Schumann v. Collier Anesthesia, P.A., No. 2:12-CV-347-FTM-29CM,

 2017 WL 1391398, at *2 (M.D. Fla. Apr. 12, 2017) (excluding evidence regarding post-training

 wages where claim was limited to training time).

          The total amount of money earned by class members on an annual basis has no relevance

 as to whether Defendant failed to pay the minimum wage for particular individual weeks. But a

 juror who learns of the total annual income of a truck driver may be tempted to believe that the

 class member in question was paid a sufficient amount of money when calculated on an annual

 basis and fail to comply with the law. Likewise, a juror hearing about the total amount of money

 earned in weeks in which no minimum wage shortfall is alleged may similarly improperly believe

 that such wages can be used to offset the minimum wage shortfalls in other weeks.4

          Plaintiffs’ expert has calculated minimum wage damages on a driver-by-driver, week-by-

 week basis, and such calculations have been provided to Defendant, thereby precluding any need

 whatsoever for Defendant to make reference to the total amount of compensation provided in

 weeks where no damages or violations are asserted. Accordingly, because this information is not

 relevant, any probative value is substantially outweighed by the danger that it would confuse the




 4
   Plaintiffs understand the Court will determine what effect, if any, payments received in a subsequent pay period for
 work performed in a specific prior pay period has on the minimum wage damages. Importantly, Dr. Speakman has
 provided a week-by-week, driver-by-driver spreadsheet that shows both what the driver was paid and also any
 additional amounts received for such period but paid in a later pay period. Plaintiffs do not object to Defendant
 introducing evidence of such late payments for a given week provided that damages are asserted on the week in
 question. But that is very different than attempting to use payments made for work performed during a workweek
 where no damages are asserted.

                                                               15
Case 5:16-cv-05366-TLB Document 239                Filed 01/27/20 Page 20 of 48 PageID #: 12307



 issue and unduly prejudice Plaintiffs, the Court should bar Defendant from introducing or making

 reference to these amounts pursuant to Fed. R. Evid. 402 and Fed. R. Evid. 403.

 12.    References to any driver’s decision and motivation for opting out.

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony regarding the decision of any driver who opted out of the litigation.

 No driver who opted out was deposed or is listed on any witness list, and nothing is known

 regarding why such driver may or may not have opted out. No damages or claims are made on

 behalf of any opt-out driver.

        In such circumstance, it is wholly irrelevant as to any motivation such driver may or may

 not have had in his or her decision to opt out of the litigation, and referencing such individuals

 invites the jury to speculate as to motivation.

        Thus, the Court should preclude Defendant from making any reference to the number of

 drivers who opted out of the class action or the motivation for such decision.

 13.    References to any driver’s decision and motivation for not opting in.

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony regarding the decision of any driver to not opt-in to the FLSA

 action. Similarly, the opt-in rate is irrelevant. Even if such decision and motivation was not open

 to speculation, it is irrelevant. A driver cannot agree to be paid less than minimum wage, and even

 if some drivers have accepted PAM’s payment system and/or have chosen not to assert a legal

 claim against PAM, such facts do not change any of the material facts before the jury: how much

 PAM paid drivers and how much those drivers worked.

        Thus, such argument and evidence should be excluded pursuant to Fed. R. Evid. 401-403.




                                                      16
Case 5:16-cv-05366-TLB Document 239               Filed 01/27/20 Page 21 of 48 PageID #: 12308



 14.    References regarding PAM’s passenger program, the number of drivers who
        allegedly participated, and any specific driver who allegedly participated.

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony regarding PAM’s passenger program. Such evidence should be

 excluded consistent with the discovery sanction already issued by the Court, and because such

 evidence is not relevant, and even if it were, such relevance is substantially outweighed by the

 danger that such evidence would be unduly prejudicial and confuse the issues for the jury.

        While there are generic references to its Passenger Program in the Company Handbook

 which PAM produced in discovery, the Handbook states that specific authorizations and forms

 must be obtained from the company and executed prior to any driver being permitted to participate

 in the alleged program. Because Defendant did not produce such forms during discovery, it failed

 to produce necessary documents relating to this defense to the extent it sought to rely on its alleged

 Passenger Policy as a defense to any claim in this lawsuit.

        In its summary judgment order, the Court struck from Mixon’s declaration “the paragraph

 and spreadsheet addressing PAM’s Passenger Program.” The Court explained that “[t]o the extent

 that PAM now wishes to offer those documents to support their contention that drivers are not on

 duty the entire time they are on a tour… the data had to be disclosed in compliance with Rule

 26(a)(1)(ii)… [t]herefore, any reference to PAM’s Passenger Program is also stricken.” Summary

 Judgment Opinion at 7 (ECF Doc. 217)

        Additionally, because such evidence is lacking, any reference to the alleged Program is not

 relevant (because no evidence exists that class members participated in the program). Because

 this information is not relevant, any probative value is substantially outweighed by the danger that

 it would confuse the issues for the jury, unduly prejudice Plaintiffs, and result in the jury reaching

 a determination based on speculation. The Court should thus bar Defendant from introducing or


                                                      17
Case 5:16-cv-05366-TLB Document 239              Filed 01/27/20 Page 22 of 48 PageID #: 12309



 making reference to the Passenger Program, the number of drivers who allegedly participated in

 the Program, or any specific driver who allegedly participated in the program, pursuant to Fed. R.

 Evid. 402 and Fed. R. Evid. 403.

 15.    References regarding any non-disclosed audits and extended audits allegedly
        performed by any lay witness.

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony based upon any driver log audit which were not produced in

 discovery. Additionally, Plaintiffs seek the Court preclude Defendant from offering into evidence,

 eliciting testimony, or making any argument based upon “information as to what physically existed

 at [the] GPS coordinates [provided in the position history table] while parked, for example, at

 home or at a casino.” See Order on Motion to Strike at 4-5 (ECF Doc. 216) (striking such

 information from Mixon’s declaration because such audit “is based on the application of ‘methods’

 to ‘data,’ exactly the kind of testimony that is guided by Rule 702”).

        Plaintiffs note that as to a specific ruling, Plaintiffs do not seek to prevent Thompson from

 testifying regarding any audit he disclosed and which relied upon GPS data, though Plaintiffs note

 that they have sought separately to limit Thompson’s testimony for reasons provided supra.

 16.    Evidence or Argument that is Contrary to Testimony Provided in Defendant’s
        Binding Designee Depositions.

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony that is contrary to testimony provided by its designees in sworn

 deposition testimony.

        Like a response to an admission, a party is bound by facts admitted in a sworn deposition.

 Cadle Co. II v. Gasbusters Prod. I L.P., 441 Fed. Appx. 310, 313 (6th Cir. 2011) (“admissions

 made during a deposition, absent exceptional circumstances, have been held to be binding on the

 parties as a judicial admission and cannot be challenged in the trial court or on appeal”). “The

                                                     18
Case 5:16-cv-05366-TLB Document 239              Filed 01/27/20 Page 23 of 48 PageID #: 12310



 Rule 30(b)(6) deposition . . . serves a unique function: it is a sworn corporate admission that is

 binding on the corporation.” United States ex rel. Health Dimensions Rehab., Inc. v. Rehabcare

 Group, Inc., 2013 U.S. Dist. LEXIS 114479 (E.D. Mo. Aug. 14, 2013).

        Thus, because Defendant may not factually dispute the binding testimony of its designees,

 any introduction of facts or argument that is contrary to such binding testimony would be irrelevant

 and would be in danger of confusing the issues or causing undue prejudice to Plaintiffs.

 17.    References that Drivers were not available for dispatch when driver status table
        shows drivers as available.

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony to allege, suggest, or establish that drivers were not available for

 dispatch when the driver status table shows the driver was available. The basis for this request is

 that PAM’s designee testified that PAM’s PTA (“Projected Time of Availability”) records would

 have provided, with more precision when a driver was available for dispatch. However, PAM

 chose not to preserve those records and instead only backed up drivers’ availability statuses once

 per day, at midnight. Because Defendant failed to preserve the PTA records and because, under

 Mt. Clemens, Defendant cannot argue it should prevail because its own data may be somewhat

 imprecise, Defendant should not be able to introduce evidence or argument meant to discredit the

 driver status table at trial.   Any other holding would significantly prejudice Plaintiffs for

 Defendant’s recordkeeping violations and its failure to fully preserve the PTA records.

        Dustin Mixon, testifying PAM’s PTA records would have provided the dates and times

 drivers were available for dispatch.

        PAM stores PTA information in its l_drivers table, which was produced in the litigation.

 However, PAM continued to overwrite the PTA status of each driver throughout the litigation and




                                                      19
Case 5:16-cv-05366-TLB Document 239            Filed 01/27/20 Page 24 of 48 PageID #: 12311



 did not preserve such information. Mixon, again testifying as PAM’s designee, testified as

 follows:

        Q …PTA is where you would go to figure out if the driver is or is not available to
        accept a dispatch?
        A Commonly, yes, sir.
        Q I mean, that's the best source of the information?
        A The PTA?
        Q Yes.
        A Yes.

 Mixon May 29, 2019 at 10:21-11:4 (ECF Doc. 185-4).

        Q If we're less concerned about home time, though, I suppose, and more concerned
        about when drivers are not available for dispatch, we would just look at when the
        PTA is not current?
        A When we're looking to plan a truck, we would look at their PTA. That's the first thing
        we would look at.
        Q Let me -- let me ask it better. If what we want to know is when the driver is
        available to take a load, the PTA would have to be past the current time?
        A It would be that time because PTA, projected time availability, means he'll be ready to
        go. He's telling us he'll be ready to go…
        …
        Q Okay. And so when the PTA, in other words, is behind the current time, it means
        the driver is ready and available for dispatch?
        A Yes, sir, that's correct.

 Mixon May 30, 2019 at 32:2-33:9 (ECF Doc. 185-5).

        Q P.A.M. didn't back up the PTA times that updated throughout the day for each
        driver?
        A No, sir, we did not.
        Q And the PTA times I think is what you described earlier as being sort of the best
        source of information we would have to determine when a driver is available for
        dispatch?
        A It would be one of two sources.
        Q What would be the other source?
        A Their status at the time.
        Q Whether it's an A or a D or something else, like an FMLA?
        A Yes, sir, correct.
        Q And that's the -- that's from the driver status table, I believe?
        A I believe so, yes, sir.
        Q Okay. And so if we don't have good PTA data, the next best source is the driver
        status table?
        A Typically, yes, sir.

                                                   20
Case 5:16-cv-05366-TLB Document 239               Filed 01/27/20 Page 25 of 48 PageID #: 12312




 Id. at 36:2-36:20; see also id. at 47:19-48:22 (emphasis added).

          PAM’s counsel, in the context of objecting to a question as to whether PAM properly

 preserved data, stated on the record to Judge Wiedemann that “the PTA of one of 1,700 drivers

 changes in literally seconds, so what P.A.M. has done is they backed up at midnight once a day.”

 Id. at 34:22-34:25. Mixon testified that PAM’s preservation efforts in relation to this action, as it

 relates to this issue, were limited to backing up the electronic records once per day. Id. at 65:1-

 65:15.

          There can be no doubt that PAM had a duty to preserve the PTA electronic records showing

 when drivers were on-call. See Compass Bank v. Morris Cerullo World Evangelism, 104 F. Supp.

 3d 1040, 1052 (S.D. Cal. 2015) (“The failure to preserve electronic or other records, once the duty

 to do so has been triggered, raises the issue of spoliation of evidence and its consequences.”);

 Claredi Corp. v. SeeBeyond Tech. Corp., 4-04-CV-01304 RWS, 2010 WL 11579710, at *2 (E.D.

 Mo. Mar. 8, 2010), report and recommendation adopted in part, 4:04 CV 1304 RWS, 2010 WL

 11579799 (E.D. Mo. Mar. 31, 2010) (“By now, it should be abundantly clear that the duty to

 preserve means what it says and that a failure to preserve records—paper or electronic—and to

 search in the right places for those records, will inevitably result in the spoliation of evidence.”)

          Rather than preserving the most precise data showing when a driver is available, PAM

 instead only backed up the PTA data once per day. By deleting more precise information, they

 have deprived Plaintiffs of the ability to demonstrate with precision when drivers were on call and

 ready for dispatch. Because the driver status table (which provides the PTA status as of midnight

 each day) is the most precise and reliable source of information showing when drivers were

 available for dispatch (as a consequence of PAM’s deletion of more precise data), PAM should




                                                       21
Case 5:16-cv-05366-TLB Document 239              Filed 01/27/20 Page 26 of 48 PageID #: 12313



 not be permitted to argue or provide evidence disputing that drivers were available when the driver

 status table shows a driver as available.

        To be clear, such request is entirely appropriate under Mt. Clemens and is the least severe

 sanction that would be appropriate for spoliation. Plaintiffs here do not seek, for example, an

 inference that any time period other than midnight Plaintiffs were on-call. Considering that

 Defendant deleted all records except those recorded at midnight, Plaintiffs would be well justified

 to request the Court provided an adverse inference instruction that the deletion of such records

 creates a presumption that Plaintiffs were on-call at all time except when the records explicitly

 show they are not, and only for the moment the record so show (i.e. midnight). Here, Plaintiffs

 simply seek the Court preclude Defendant from being advantaged by its own failure to have

 preserve precise records.

        Thus, the Court should grant this request.

 18.    References to Legal Authority Issued by the Arkansas or U.S. Dept. of Labor or Other
        Legal Authority.

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony regarding any DOL regulation, legal opinions issued by the Dept.

 of Labor (Defendants’ Proposed Exhibits 51-53), unidentified legal opinions and orders issued in

 Petrone (Defendants’ Proposed “may call” exhibit 11), as well as any other legal authority.

 Plaintiffs further seek the Court preclude Defendant from introducing into evidence or making any

 argument or eliciting testimony based upon such legal authority, or based upon any other legal

 authority, unless such arguments are based on the Court’s jury instructions.

        It is well beyond dispute that it is the Court’s sole province to instruct the jury on the law.

 Defendant wishes to sidestep the Court and invite the jury to question this Court’s legal holdings

 and instructions. As just one example, Defendant seeks to introduce the July 2019 U.S. DOL


                                                      22
Case 5:16-cv-05366-TLB Document 239               Filed 01/27/20 Page 27 of 48 PageID #: 12314



 Letter which (1) all three federal courts which have considered it have rejected; (2) this Court has

 rejected; and (3) explicitly states that this Court’s decision is incorrect. Similarly, Defendant

 wishes to introduce opinions issued by other judges in other cases, presumably to argue to the jury

 that its construction on the law should be considered. Finally, Defendant seeks to introduce DOL

 regulations, presumably so it can argue a different interpretation of the law than adopted by this

 Court.

          The jury’s factual findings must be based only on the law as determined by the Court, not

 the law as advocated by legal counsel.

          Defendant cannot show that such evidence or argument should be permitted to defend itself

 against willfulness. If such legal authorities are viewed not as legal authorities but factual evidence

 in support of Defendant’s willfulness defense, then it was required to produce such documents in

 discovery and in response to its Rule 26 disclosures obligations, which it failed to do.         Thus,

 Defendant may not now rely on such authorities as factual evidence.

          Similarly, PAM did not disclose such authority as a basis for its compensation

 determinations in its designee deposition. Plaintiff took a designee deposition of PAM and

 explicitly requested PAM to identify what legal authority PAM relied upon in reaching its

 determinations on compensable time.

          With respect to its decision not to compensate drivers for hours logged “off duty” or

 “sleeper berth,” PAM stated: (1) it relied upon FMCSA regulations stating that such time was “off

 duty time”; (2) it did not consider whether such time was compensable because it paid drivers

 (other than trainees) per mile without regard to hours worked; and (3) it did not research or rely

 upon any authority to show that it was appropriate to rely on FMCSA regulations to determine

 hours worked. PAM further admitted it was unaware of any legal authority which permitted it to



                                                       23
Case 5:16-cv-05366-TLB Document 239                Filed 01/27/20 Page 28 of 48 PageID #: 12315



 deduct from hours worked time an employee took a bathroom break or other short rest break of 20

 minutes or less. Stewart Dep. December 2017 at 45:17-51:9.

        With respect to its decision to not true-up non-trainee drivers to provide payment at least

 at minimum wage levels each workweek, Defendant admitted it was aware that it was required to

 make such payments, agreed it did not, and provided no legal authority contradicting the only

 authority it admitted to being aware of which requires such payments.

        Q …My question is sort of that decision not to true up those drivers, has P.A.M. done any
        research or has it done anything to determine if that complies with federal and state
        minimum wage law? That's the question.
        A I don't know.
        Q But you're the witness who's here to testify about these things, so P.A.M.'s answer is
        it can't think of anything?
        MR. JONES: Object to form.
        A Did you hear Bobby?
        Q (BY MR. SWIDLER) I did, and he's letting you answer.
        MR. JONES: You can still answer.
        A Okay. I guess I would answer it that I know from my experience with dealing with
        this situation that the Department of Labor's standing is that you have to pay
        minimum wage for a week true up period, that's my understanding.
        Q But P.A.M. isn't doing that?
        A Excuse me?
        Q Okay. Your understanding is the DOL would say you have to pay minimum wage
        each week?
        A Yes, I would agree.
        Q But there's weeks P.A.M. is not doing that?
        A That's correct.
        Q And you don't know of any legal authority that P.A.M. has that says we can do that or
        anything P.A.M. has done to determine that they can do that?
        A I do not.

 Id. at 43:13-44:16 (emphasis added).

        In such circumstance, Defendant cannot contend that the legal authorities Defendant seeks

 to introduce to the jury have any bearing on Defendant’s willfulness. As Defendant did not

 consider such authorities when it set its policies, nor rely on such authority when it paid its drivers,

 such authority is wholly irrelevant to its willfulness.



                                                       24
Case 5:16-cv-05366-TLB Document 239                      Filed 01/27/20 Page 29 of 48 PageID #: 12316



         Additionally, the legal authority Defendant seeks to introduce, with the exception of the

 DOL regulations themselves, are too recent to support a willfulness defense as its decision not to

 compensate drivers for the duties at issue predate the 2019 US DOL Letter, amd predate the

 Petrone Decisions.5 Lastly, the Arkansas Dept. of Labor letter cannot be relevant on any issue as

 willfulness is immaterial to the Arkansas state law claims.

         Thus, Plaintiffs’ motion should be granted because such evidence/argument is not relevant,

 and there is substantial danger of confusing the issues to the jury and causing undue prejudice to

 Plaintiffs.

 19.     References to the Criminal Record of any Plaintiff, including Convictions,
         Indictments, Complaints, or Arrests.

         Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony to allege, suggest, or establish the existence of any Plaintiff’s prior

 criminal record. Such references are improper as Defendant has not given Plaintiffs reasonable

 written notice of its intent to utilize any such information at trial and would be more prejudicial

 than probative. Other than criminal convictions, which should not be admitted for reasons stated

 below, evidence of criminal accusations, indictments, complaints, or arrests are not admissible

 under Fed. R. Evid. 609.

         The admissibility of evidence concerning prior criminal convictions is governed by Fed.

 R. Evid. 609, subject to the restrictions contained in Fed. R. Evid. 403. Per Fed. R. Evid. 609,

 such evidence may be admitted in a civil case if it is punishable by death or imprisonment for more

 than one year, provided that the evidence otherwise meets the requirements of Fed. R. Evid. 403.

 Likewise, evidence concerning a conviction that is older than 10 years is admissible only if: 1) its


 5
  The first Petrone decision, holding that sleeper berth time was compensable as a matter of law, was issued in 2015.
 Following the case being reassigned to Judge Smith Camp, that decision was modified in 2017. Both decisions post-
 date the compensation decisions at issue here, which occurred prior to the start of the class period in 2013.

                                                             25
Case 5:16-cv-05366-TLB Document 239                 Filed 01/27/20 Page 30 of 48 PageID #: 12317



 probative value, supported by specific facts and circumstances, substantially outweighs its

 prejudicial effect; and 2) the proponent gives an adverse party reasonable written notice of the

 intent to use it so that the party has a fair opportunity to contest its use.

         Here, the potential that the admission of evidence of a Plaintiff’s prior criminal conviction

 will create undue prejudice far outweighs any potential probative effect of putting forth such

 evidence such that Plaintiffs’ criminal convictions are inadmissible as far as Fed. R. Evid. 403 is

 concerned. Because Defendant has not provided Plaintiffs reasonable written notice of its intent

 to utilize such evidence Defendant may not present such evidence concerning any conviction that

 is older than ten years. Fed. R. Evid. 609.

         Accordingly, Plaintiffs respectfully request that any evidence concerning Plaintiffs prior

 criminal convictions be deemed inadmissible per Fed. R. Evid. 609 given its prejudicial value

 under Fed. R. Evid. 403.

 20.     References to the Involvement of any Plaintiff in a prior civil lawsuit, including any
         bankruptcy.

         Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony concerning other civil lawsuits or bankruptcies that Plaintiffs may

 have been a part of.

         Such information should be deemed inadmissible as it is not relevant to the central issues

 of the present matter and because such information would be unfairly prejudicial as it serves to

 mislead and/or confuse the jury such that the potential for prejudicial effect substantially outweighs

 any probative value it may contain. See Raspberry v. Columbia County, Arkansas, 385 F. Supp.

 3d 792, 794 (W.D. Ark. Apr. 4, 2019).




                                                        26
Case 5:16-cv-05366-TLB Document 239               Filed 01/27/20 Page 31 of 48 PageID #: 12318



         Accordingly, Plaintiffs respectfully request that, per Fed. R. Evid. 401-403, Defendant be

 precluded from making any argument or presenting any evidence that any Plaintiff was involved

 in any other civil action.

 21.     Performance or Disciplinary Actions Concerning Any Drivers & Drivers’ Job
         Performance

         Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony concerning: 1) Plaintiffs’ disciplinary actions while working for

 Defendants; 2) Plaintiffs’ job performance while working for Defendants; or 3) whether Plaintiffs’

 job performance negatively impacted their pay. Such evidence is inadmissible as the FLSA

 requires Defendants to pay a minimum wage regardless of the individual’s job performance.

 Chavez v. Monets, 2015 WL 3604226, at *3 (W.D. Ark. June 5, 2015) (an individual may not

 waive their right to minimum wage compensation due to his or her job performance); Fed. R. Evid.

 401. Such evidence is further inadmissible as any probative value will be far outweighed by the

 threat of undue prejudice. Fed. R. Evid. 403.

         Accordingly, Plaintiffs respectfully request that this Court enter an order that, per Fed. R.

 Evid. 401-403, Defendant may not present any suggestion, allegations, evidence, and arguments

 concerning: 1) Plaintiffs’ disciplinary actions while working for Defendants; 2) Plaintiffs’ job

 performance while working for Defendants; or 3) whether Plaintiffs’ job performance negatively

 impacted their pay.

 22.     References that a Class-Wide Verdict Requires a Finding that “all” Class Members
         were Injured or that the Jury determine all drivers are similarly situated.

         Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony to allege, suggest, or establish that in order to prevail, Plaintiffs

 must prove that all class members were injured or are similarly situated.



                                                      27
Case 5:16-cv-05366-TLB Document 239                Filed 01/27/20 Page 32 of 48 PageID #: 12319



         Importantly, class members are generally not “parties” to the litigation. See Day v. Persels

 & Associates, LLC, 729 F.3d 1309, 1315 (11th Cir. 2013) (citing authorities). Rather, “class

 actions are a form of representative litigation. One or more class representatives litigate on behalf

 of those class members, and those class members are bound by the outcome of the representative’s

 litigation.” Id. It is for the Court, and not the jury, to determine if class adjudication is appropriate

 based on the requirement of Rule 23. This Court has determined it is. Any argument by Defendant

 that attempts to deny the class of a verdict because of alleged differences between class members

 inherently seeks the jury to nullify the Court’s class certification order.

         In order to prevail at trial, Plaintiffs need not individually show that each individual was

 harmed, but may instead present representative evidence on behalf of the class. Tyson Foods, Inc.

 v. Bouaphakeo, 136 S. Ct. 1036, 1049-51 (2016). In Tyson, the defendant sought to have the

 plaintiffs’ representative evidence concerning hours worked stricken because of the lack of a

 mechanism by which the parties could identify and exclude individuals who had no damages. Id.

 at 1049. The Tyson court found that issue to be prematurely raised, as it was more appropriate for

 review once the case returned to the District Court for disbursement of an award. Id.

         Moreover, as has been made clear on a number of occasions, Plaintiffs’ expert witnesses’

 damage calculations specifically exclude any weeks wherein an individual does not have damages,

 such as when a driver is barred by the applicable statute of limitations. As such, the danger cited

 by the Tyson defendants that class members who were not harmed may yet be compensated does

 not exist here. Tyson, 136 S. Ct. 1036, 1050. As such, information concerning the possibility that

 not all class members have damages or that not all class members accrued damages in each

 workweek is irrelevant and inadmissible. Fed. R. Evid. 401. Such evidence can only serve to




                                                        28
Case 5:16-cv-05366-TLB Document 239               Filed 01/27/20 Page 33 of 48 PageID #: 12320



 mislead and/or confuse the jury such that its probative value is far outweighed by the potential for

 undue prejudice. Fed. R. Evid. 403.

         Accordingly, Plaintiffs respectfully request that Defendant be precluded from putting forth

 or attempting to elicit statements that a class verdict should be denied because of differences

 between class members and/or because some class members are uninjured.

 23.     References to Non-Wage Benefits Such as Health Insurance, 401(k) contributions, life
         insurance, workers’ compensation insurance, and tuition reimbursement.

         Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony concerning non-wage benefits given to Plaintiffs such as insurance

 benefits, retirement benefits, tuition reimbursement, vacation benefits or other benefits that are not

 considered compensations for the purpose of determining whether Plaintiffs were paid minimum

 wage.

         Per 29 U.S.C. § 207(e), the “regular rate” (from which minimum wage liability is

 determined, see 29 U.S.C. § 206) excludes:

         “(2) payments made for occasional periods when no work is performed due to vacation,
         holiday, illness, failure of the employer to provide sufficient work, or other similar cause;
         reasonable payments for traveling expenses, or other expenses, incurred by an employee
         in which the furtherance of his employer’s interests and properly reimbursable by the
         employer; and other similar payments to an employee which are not made as compensation
         or his hours of employment;
         …
         (4) contributions irrevocably made by an employer to a trustee or third person pursuant to
         a bona fide plan for providing old-age, retirement, life, accident, or health insurance or
         similar benefits to employees.

         Additionally, assuming arguendo that any alleged non-wage benefit could have been

 argued to be an offset to minimum wage due, Defendant did not provide documents regarding the

 amounts of such non-wage benefits and thus would be precluded from utilizing such information

 nonetheless. While there is limited testimony regarding the availability of certain benefits, no data

 was provided showing the precise or even estimated dollar value of such benefit. Instead,
                                                      29
Case 5:16-cv-05366-TLB Document 239                         Filed 01/27/20 Page 34 of 48 PageID #: 12321



 Defendant provided its electronic pay data to Plaintiffs, which consisted of a deduction table and

 an earnings table. Defendant stated the only item in the deductions file which constituted

 compensation was a negative deduction known as “per diem.” Stewart Dep. May 29, 2019 at 70:7-

 70:13.6 The remainder of the drivers’ compensation is found in the earnings file, which does not

 provide the dollar amounts of any of the non-wage benefits Plaintiffs here seek to exclude. Stewart

 Dep. May 30, 2019 at 35:4-35:25.

            Given that such non-wage benefits are not utilized in determining Defendants’ minimum

 wage liability, and given that Defendant has not produced data showing the amount, if any, it paid

 for such benefits, such information is inadmissible because it is not relevant to the issue of whether

 Plaintiffs were in fact paid minimum wage in a given workweek and thus serves only to confuse

 and/or mislead the jury such that its probative value is greatly outweighed by the danger that it

 would result in jury confusion or undue prejudice.

            Accordingly, Plaintiffs respectfully request that per Fed. R. Evid. 401-403 Defendant not

 be permitted to present any suggestions, allegations, evidence, and arguments concerning non-

 wage benefits provided to Plaintiffs.

 24.        References to Liquidated Damages, Prejudgment Interest, Attorney’s fees, and costs.

            Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony that in any way references the possibility of an award of liquidated

 damages, prejudgment interest, attorney’s fees, and costs. Such issues are for the Court and not

 the jury and accordingly any introduction of such evidence or argument is irrelevant and has a high

 danger of causing undue prejudice or jury confusion. Raspberry, 385 F. Supp. 792, 802.




 6
     Plaintiffs do not seek to prohibit Defendant from introducing evidence that it provided per diem payments to drivers.

                                                                 30
Case 5:16-cv-05366-TLB Document 239               Filed 01/27/20 Page 35 of 48 PageID #: 12322



 25.    References that Drivers Agreed to not be Paid for non-driving time.

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony to allege, suggest, or establish that drivers agreed not to be paid

 for non-driving time, including time the driver is inside Defendant’s truck in the sleeper berth.

        It is well established that FLSA rights are statutory and cannot be waived. Copeland v.

 ABB, Inc., 521 F.3d 1010, 1014 (8th Cir. 2008) (citing Barrentine v. Arkansas–Best Freight

 Sys., 450 U.S. 728, 740 (1981); Reich v. Stewart, 121 F.3d 400, 407 (8th Cir.1997)). Thus, whether

 any plaintiff driver agreed to be paid for time spent in the sleeper berth is irrelevant and should be

 excluded pursuant to Rule 402 (“Irrelevant evidence is not admissible”).

        However, even if a driver’s agreement to be paid for non-driving time, including time spent

 in the sleeper berth was relevant, such an agreement should be excluded pursuant to Rule 403

 (“The court may exclude relevant evidence if its probative value is substantially outweighed by a

 danger of one or more of the following: unfair prejudice, confusing the issues, misleading the jury

 . . . .”). Here, even if such driver’s agreement was relevant, the probative value of same would be

 substantially outweighed by the danger of unfair prejudice, confusion of the issues, and misleading

 the jury, as it would be highly foreseeable that the jury could mistakenly conclude that the drivers

 waived their minimum wage rights.

        Such evidence also should be excluded pursuant to Rule 402 and/or 403, because Plaintiffs

 do not seek to invoke a “no express or implied agreement” argument as would otherwise be

 permissible under 29 C.F.R. § 785.22 (“ . . . Where no expressed or implied agreement to the

 contrary is present, the 8 hours of sleeping time and lunch periods constitute hours worked. . . .”).




                                                      31
Case 5:16-cv-05366-TLB Document 239              Filed 01/27/20 Page 36 of 48 PageID #: 12323



 26.     Exclusion of Evidence that Drivers Agreed to PAM’s Pay Policies.

         Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony to allege, suggest, or establish that drivers agreed to be paid in

 accordance with PAM’s pay policies.

         It is well established that FLSA rights are statutory and cannot be waived. Copeland v.

 ABB, Inc., 521 F.3d 1010, 1014 (8th Cir. 2008) (citing Barrentine v. Arkansas–Best Freight

 Sys., 450 U.S. 728, 740 (1981); Reich v. Stewart, 121 F.3d 400, 407 (8th Cir.1997)). Thus, whether

 any driver agreed to be paid in accordance with PAM’s pay policies is irrelevant and should be

 excluded pursuant to Rule 402 (“Irrelevant evidence is not admissible”).

         Moreover, even if any such driver agreement was relevant in this trial, same should be

 excluded pursuant to Rule 403 (“The court may exclude relevant evidence if its probative value is

 substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing

 the issues, misleading the jury . . . .”). This is so because the probative value of same would be

 substantially outweighed by the danger of unfair prejudice, confusion of the issues, and misleading

 the jury.

 27.     References regarding PAM’s late payments and allegations that the late payments are
         the premise of the lawsuit or the fault of the driver.

         Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony to allege, suggest, or establish that the premise of this lawsuit is

 the timing of PAM’s wage payments to Plaintiffs or that the timing of the payment of any drivers’

 wages was the fault of the driver

         The Court has directed each party to file supplemental briefing addressing the issue of the

 regular pay day from which minimum wage violations should be calculated. (Doc. 219). Such




                                                      32
Case 5:16-cv-05366-TLB Document 239                         Filed 01/27/20 Page 37 of 48 PageID #: 12324



 supplemental briefing is due January 30, 2020. Plaintiffs file this motion in limine at this time to

 comply with the Court’s scheduling directives.

            Plaintiffs will not utilize this brief to argue their position which they will take on January

 30.

            The Parties will of course comply with the Court’s order regarding how damages are to be

 computed. But whether late payments can be utilized to offset any liability of Defendant will be

 determined by the Court. Dr. Speakman’s calculations provide the amount of any late payment as

 well as the adjusted weekly payments, per driver, if late payments were included in the pay.

            In such circumstance, it will not be relevant as to why a driver received a late payment; the

 legal consequence of paying late will be decided by the Court and damages will be mechanical

 once such determination is reached. Eliciting testimony from drivers or management designed to

 blame drivers for PAM’s decision to pay a driver in this fashion should be prohibited.

            Thus, the reason minimum wage was not paid to the driver on his next regular payday is

 irrelevant under Rule 402. Moreover, even if such evidence was relevant under Rule 402, the

 probative value of same would be substantially outweighed by the danger of unfair prejudice,

 confusion of the issues, and misleading the jury, as it would be highly foreseeable that the jury

 could mistakenly conclude that the drivers waived their minimum wage rights and/or are to blame

 for the violations.

 28.        Precluding or Limiting Testimony from Phillip, Garrison, Johnson, and Piazza.

            Plaintiffs seek the Court enter an order precluding Defendant from calling Phillip,

 Garrison, Johnson, and Piazza.7




 7
     Defendant agreed to withdraw a fifth undisclosed witness, Rick Pierson, from its witness list.

                                                                 33
Case 5:16-cv-05366-TLB Document 239               Filed 01/27/20 Page 38 of 48 PageID #: 12325



        Defendant’s witness list contains the names of five individuals who were not deposed and

 who do not appear on Defendant’s Rule 26 disclosures: Rick Pierson, James Phillip, Brad Garrison,

 Kim Johnson, and Travis Piazza.

        Defendant’s witness list from May of 2019 contained these individuals as well as other

 undisclosed witness: Dustin Mixon, Fred Meeks, Amy Frazier, Paul Petit, and Mario Asensio.

 Plaintiffs’ counsel requested information regarding the undisclosed witnesses, and Defendant

 responded by emailing Plaintiffs’ counsel that it would not call Mr. Pierson, and further that it

 would amend its disclosures with respect to Mixon, Meeks, Frazier, Petit, and Asensio. Email

 (ECF Doc. 212-2).

        Defendant ultimately decided not to rely upon Petit, and the parties therefore agreed not to

 take his deposition. The other witnesses who Defendant added to its disclosures were deposed.

 But Defendant did not amend its disclosures with respect to James Phillip, Brad Garrison, Kim

 Johnson, and Travis Piazza, and so Plaintiffs rightfully presumed that such witnesses would not

 be called at trial. Plaintiffs accordingly did not take their depositions.

        Plaintiffs followed up on this issue after Defendant filed its witness list last week which

 again listed such individuals. Defendant asserts that it disclosed the aforementioned witnesses

 because their names are included in an interrogatory response in its supplemental interrogatories

 served in March of 2019.

        Specifically, Defendant provided in a response to an interrogatory that Phillips, Garrison,

 and Piazza (along with several other employees) “provided instruction at the conclusion of the

 Driver Development Program.” With respect to Johnson, Defendant stated that she “was currently

 employed in the Payroll Department and process[es] and issue[s] payments to drivers.”




                                                       34
Case 5:16-cv-05366-TLB Document 239               Filed 01/27/20 Page 39 of 48 PageID #: 12326



        Considering Defendant failed to amend their Rule 26 disclosures to add such individuals,

 even after Plaintiffs explicitly informed Defendant it had not disclosed them and made such request

 so Plaintiffs could determine who to depose, Defendant should not now be permitted to utilize

 such witnesses at trial. Provided the Court determines that their disclosure in interrogatories was

 sufficient to permit them to testify, the Court should limit their testimony to the very narrow subject

 matter Defendant stated they were aware of. Specifically, Phillips, Garrison, and Piazza have

 information regarding instruction provided to drivers after the Driver Development Program, and

 Johnson has information regarding how payroll is processed and issued.

 29.    References to the Pay or Employment Practices of Other Trucking Companies

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony concerning the pay or employment practices of other trucking

 companies. Such evidence is inadmissible as it is not relevant to the issue of whether Defendant

 violated the law and thus serves only to confuse or mislead the jury such that its probative value

 is far outweighed by the potential for undue prejudice. Fed. R. Evid. 401-403; see also Hellmers

 v. Town of Vestal, N.Y., 969 F. Supp. 837, 848 (N.D.N.Y. 1997) (“Employer ignorance of the law

 is insufficient to establish good faith,” and “[a]dherence to industry practice, when such practice

 violates the FLSA, is likewise insufficient.”)

 30.    References to “Industry Practice” or “Industry Custom”

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony concerning the “industry practice” or “industry custom.” Such

 evidence is inadmissible as it is not relevant to the issue of whether Defendant violated the law

 and thus serves only to confuse the jury such that its probative effect is far outweighed by the

 potential for undue prejudice. Fed. R. Evid. 401-403; Quantum Corporate Funding v. De Simone,



                                                       35
Case 5:16-cv-05366-TLB Document 239              Filed 01/27/20 Page 40 of 48 PageID #: 12327



 2006 WL 6871842 (D. N.J. Oct. 24, 2006) (precluding the parties from putting forth evidence of

 deviation from industry practice).

 31.     References that Drivers or Counsel are From Out of Town

         Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony concerning the fact that Plaintiffs’ counsel or any of Plaintiffs do

 not reside in Arkansas. Such information is irrelevant for the purpose of proving or disproving

 any fact of consequence in this action and should be excluded as Plaintiffs or their counsels’ states

 of residence have no probative value with respect to whether Defendant violated the law. Fed. R.

 Evid. 401-403; see also Green v. Logan Roadhouse, Inc., 2015 WL 200977, at *2 (S.D. Miss. Jan.

 14, 2015) (citing Learmonth v. Sears, Roebuck & Co., 631 F.3d 724, 732-33 (5th Cir. 2011)

 (arguments which appeal to geographical location are intended to prejudice the jury against an out-

 of-state party).

 32.     References Regarding any Alleged Profitability or Lack Thereof of Defendant’s
         Operations and/or Defendant’s Training Program

         Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony concerning: 1) the alleged profitability or lack thereof of

 Defendant’s Operations; or 2) the alleged profitability or lack thereof of Defendant’s Training

 program. Such information is irrelevant for the purpose of proving or disproving any fact of

 consequence in this action and should be excluded as the profitability of Defendant’s operations

 or Defendant’s Training Program has no probative value with respect to whether Defendant

 violated the law. Fed. R. Evid. 401-403; See Ross v. Erie Insurance Property and Casualty

 Company, 2019 WL 5196381, at *3 (N.D. W.V. Oct. 15, 2019).




                                                      36
Case 5:16-cv-05366-TLB Document 239              Filed 01/27/20 Page 41 of 48 PageID #: 12328



 33.    References Regarding Defendant’s On-Boarding and Hiring Costs Associated with
        Hiring a Driver

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony concerning Defendant’s on-boarding and hiring costs associated

 with hiring a driver. Such information is irrelevant for the purpose of proving or disproving any

 fact of consequence in this action and should be excluded as the fact that Defendant incurred costs

 in hiring Plaintiffs has no probative value with respect to whether Defendant violated the law. Fed.

 R. Evid. 401-403; see also Arriaga v. Florida Pacific Farms, L.L.C., 305 F.3d 1228, 1236 (11th

 Cir. Sept. 11, 2002) (hiring costs are the costs of an employer and cannot constitute remuneration

 for employment under the FLSA); 29 C.F.R. § 531.36(b).

 34.    References regarding experience drivers gain at PAM.

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony concerning any alleged benefit other than wages that Defendant

 allegedly provided to Plaintiffs for working for Defendant, including references that Defendant

 helps new drivers gain experience. Such information is irrelevant for the purpose of proving or

 disproving any fact of consequence in this action and should be excluded as the alleged existence

 of such non-wage benefits does not bear upon the issue of whether Defendant violated the law.

 Fed. R. Evid. 401-403.

 35.    References Regarding the “Impact” of a Verdict on PAM, shareholders of PAM,
        employees of PAM, the transportation industry, or the local, state, or national
        economy.

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony to allege, suggest, or establish that the “impact” of any verdict

 award on the financial solvency of PAM, the health of PAM, shareholders of PAM, employees of

 PAM, or the “impact” of such verdict on other trucking companies or the trucking industry.


                                                     37
Case 5:16-cv-05366-TLB Document 239              Filed 01/27/20 Page 42 of 48 PageID #: 12329



        Similarly, the Court should preclude Defendant form making reference to how any verdict

 might “impact” the local, state, or national economy. Plaintiffs note that during oral argument

 directed at Your Honor, Defendant’s counsel stated the PAM was “faced with potentially

 annihilating damages which threaten the livelihoods of 700 employees at Tontitown…” and stated

 that class waivers were appropriate given that “one out of 12 employees in the State of Arkansas

 are employed in the transportation industry.” Transcript of January 17, 2020 Hearing at 22:19-

 23:3. Such statements are fully irrelevant and clearly designed to influence the jury verdict based

 on emotional appeal that has no bearing on any relevant issue in the case.

        Such reference is fully irrelevant to the issues to be tried and additionally is intentionally

 designed to cause undue prejudice to Plaintiffs by seeking the jury reach a verdict based on an

 emotional appeal rather than the law.

        Thus, the Court should enter an order precluding Defendant from making any such

 reference.

 36.    References to Settlement Offers or Offers of Judgment

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony concerning settlement offers, statements made in the course of

 settlement negotiations or offers of judgment. Such information is inadmissible under Fed. R.

 Evid. 408 (concerning compromise offers and negotiations) and Fed. R. Civ. P. 68 (concerning

 offers of judgment).

 37.    References that Class Counsel were Counsel in Prior FLSA Class Action Lawsuits,
        Against Trucking Companies, Including Estes et al. v. PAM Transport

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony concerning: 1) class counsel’s involvement in other class action




                                                     38
Case 5:16-cv-05366-TLB Document 239               Filed 01/27/20 Page 43 of 48 PageID #: 12330



 lawsuits; or 2) class counsel’s involvement in any class action lawsuits against trucking companies,

 including prior lawsuits against Defendant.

        Defendant has made clear that absent such order, it will make such argument in court.

 During oral argument, Defendant’s counsel argued to this Court that PAM’s predicament was

 caused not by PAM’s failure to comply with basic wage and hour law of its workforce, but instead

 cause by “two class actions filed by Mr. Swidler's firm and then there's yet a third class action…”

 Transcript of January 17, 2020 Hearing at 22:16-22:18 (emphasis added).

         Such evidence is irrelevant and, if admitted, would likely mislead the jury such that its

 probative value is far outweighed by the potential for undue prejudice. Fed. R. Evid. 401-403;

 Raspberry, 385 F. Supp. 3d 792, 799-801.

 38.    References that Class Actions are bad for business, bad for Defedant’s business, bad
        for the economy, or bad public policy.

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony concerning: 1) the class actions are bad for business; 2) that class

 actions are bad for Defendant’s business; 3) the class-action lawsuits hurt the economy or

 businesses in general; or 4) class actions are bad public policy. Such evidence is irrelevant and, if

 admitted, would likely mislead the jury such that its probative value is far outweighed by the

 potential for undue prejudice. Fed. R. Evid. 401-403; Raspberry, 385 F. Supp. 3d 792, 799-801.

 39.    References Regarding the Negative Impact of Lawsuits Generally, Attorney-Driven
        Lawsuits, Class-Action Lawsuits, or Other Lawsuits Filed by Plaintiffs’ Counsel on
        Behalf of Plaintiffs’ or Other Clients

        Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony concerning: 1) the negative impact of lawsuits generally; 2) the

 impact or existence of attorney-driven lawsuits; 3) the impact of class-action lawsuits; or the

 impact of other lawsuits filed by Plaintiffs’ counsel on behalf of Plaintiffs or other clients.


                                                       39
Case 5:16-cv-05366-TLB Document 239               Filed 01/27/20 Page 44 of 48 PageID #: 12331



         Such evidence is irrelevant and, if admitted, would likely mislead the jury such that its

 probative value is far outweighed by the potential for undue prejudice. Fed. R. Evid. 401-403;

 Raspberry, 385 F. Supp. 3d 792, 799-801.

 40.     References that Plaintiffs’ Counsel is responsible for the lawsuit.

         Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony to allege, suggest, or establish that Plaintiffs’ counsel are

 responsible for the instant lawsuit. Such information is wholly irrelevant to the issues in this matter

 and can only serve to waste time, mislead the jury and unfairly prejudice Plaintiffs such that any

 probative value is substantially outweighed by the potential for prejudicial effect, making such

 information inadmissible under Fed. R. Evid. 403.

         Thus, in accordance if Fed. R. Evid. 401, 402, and 403, Plaintiffs respectfully request that

 Defendant be precluded from putting forth the contention that Plaintiffs’ counsel are responsible

 for the instant lawsuit.

 41.     References Regarding Whether PAM is a “Bad” or “Good” Company or Whether
         PAM’s Drivers Enjoy Their Jobs

         Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony to allege, suggest, or establish that concerning whether Defendant

 is a “good” or “bad” company or whether Defendant’s employees enjoyed their jobs. Any such

 evidence should be excluded as irrelevant as it does not bear upon the issue of whether Defendant

 violated the law with regards to its employment of Plaintiffs.

 42.     References to the Estes v. PAM Transport lawsuit, other than the allegations made in
         it, when it was filed, and when it resolved.

         Plaintiffs seek the Court enter an order precluding Defendant from arguing, offering

 evidence, or eliciting testimony concerning the Estes v. PAM Transport Lawsuit other than when

 it was filed, what the allegations were, and when it resolved.

                                                       40
Case 5:16-cv-05366-TLB Document 239              Filed 01/27/20 Page 45 of 48 PageID #: 12332



        Defendant seeks to introduce unspecified pleadings and orders from the Estes lawsuit, as

 well as the settlement agreement entered into in that case. Though the Estes lawsuit has some

 relevance in demonstrating Defendant’s willfulness, Defendant seeks to introduce information

 well beyond what is relevant to the instant dispute.

        First, Defendant should not be permitted to elicit testimony or offer any suggestion that

 Plaintiffs’ counsel was counsel in the Estes lawsuit. Similarly, the amount of the settlement and

 the terms of the settlement are not relevant to Defendant’s willfulness. The only relevant issue

 from Estes is that PAM was aware of the allegations which Plaintiffs make here from, at the latest,

 the moment the Estes lawsuit was filed.

        Thus, the Court should enter an order that all that may be elicited is that PAM was sued for

 minimum wage on a collective/class-wide basis before, that PAM and the drivers settled, and that

 following that lawsuit this action was filed. No other information is relevant to PAM’s willfulness.

        Any other reference to the lawsuit, counsel of the lawsuit, or the amount and terms of the

 settlement are irrelevant and, if admitted, would likely mislead the jury such that its probative

 value is far outweighed by the potential for undue prejudice. Fed. R. Evid. 401-403; Raspberry,

 385 F. Supp. 3d 792, 799-801.

 43.    The Court should preclude Defendant from introducing “cherry-picked”
        Interrogatory Responses unless Plaintiff is permitted to introduce the Interrogatory
        Responses of the entire Discovery Sample selected by Defendant.

        Plaintiffs also seek a ruling from the Court that Defendant be precluded from introducing

 cherry-picked Interrogatory Responses from the sample of Opt-In Plaintiffs it selected to respond

 to Interrogatories, unless Plaintiffs are permitted to introduce and admit the remaining

 Interrogatory Responses from the answering opt-ins. The Court should grant this relief because

 allowing Defendant to cherry-pick interrogatory responses when Plaintiffs are not permitted to



                                                        41
Case 5:16-cv-05366-TLB Document 239               Filed 01/27/20 Page 46 of 48 PageID #: 12333



 rely on other interrogatory responses will allow Defendant to paint a false picture of the policies

 and practices of drivers at PAM based on extreme anecdotal evidence.

        During discovery, Defendants served written discovery requests on a sample of Opt-In

 Plaintiffs it selected. If Defendant is permitted to distort the sample by cherry-picking certain opt-

 in plaintiffs’ responses while not introducing the answers provided by all responding opt-in

 plaintiffs, there is a significant risk that the jury may make factual conclusions about the policies

 and practices at issue on the basis of immaterial and non-representative anecdotal evidence.

        Fed. R. Evid. 106 provides: “[i]f a party introduces all or part of a writing. . . an adverse

 party may require the introduction, at that time, of any other part — or any other writing. . . — that

 in fairness ought to be considered at the same time.” The total number of Opt-In Plaintiffs who

 responded to Interrogatories is small, but, in general, when all Interrogatories are considered

 together, a jury can identify the points of commonalities which can be extrapolated to the entire

 class, even if the sample was not chosen in a scientific manner. However, if Defendant is permitted

 to introduce the response of only one or two drivers only, perhaps to highlight a particular

 idiosyncratic response contained in such Interrogatories, the risk of an improper extrapolation

 based on unique and idiosyncratic evidence is significant. And, of course, whether Defendant is

 responsible for paying for time logged as sleeper berth or off-duty time while the Drivers are over-

 the-road on multi-day tours of duty will not be based on individual and unique anecdotes, but

 rather on the common policies, practices, and experiences of all drivers.

        For example, while not particularly relevant to the dispute, Defendant sought plaintiffs to

 identify the typical amount of time he or she had to wait in line to fuel. Consider if one of the opt-

 in plaintiffs stated he never waited in line, while all of the remaining responding opt-ins answered

 this interrogatory by identifying that they always had to wait more than 1 hour. If only the



                                                      42
Case 5:16-cv-05366-TLB Document 239               Filed 01/27/20 Page 47 of 48 PageID #: 12334



 Defendant is allowed to introduce interrogatories, Defendant will be able to create a false narrative

 that the extreme exception is actually the rule. If all the Interrogatories can be introduced, then

 both parties will be able to show that within the small sample of opt-in plaintiffs responding to

 Interrogatories, certain answers were common to the sample, while other answers were

 idiosyncratic. In other words, by allowing the jury to see the entire sample, the jury will be able to

 assign the appropriate weight to the interrogatory responses.

        In contrast, allowing the introduction of extreme anecdotal evidence without the

 appropriate context, as Fed. R. Evid. 106 requires, would be far more prejudicial than probative

 and would leave the jury with a false sense of what the representative discovery uncovered, and

 accordingly, would require the exclusion of these Interrogatories under Fed. R. Evid. 403. Phx.

 Assocs. III v. Stone, 60 F.3d 95, 102 (2d Cir. 1995) ("The common-law doctrine of completeness,

 on which Rule 106 is based, likewise requires that a full document or set of documents be

 introduced: '[W]hen one party has made use of a portion of a document, such that

 misunderstanding or distortion can be averted only through presentation of another portion, the

 material required for completeness is ipso facto relevant and therefore admissible.'") (quoting

 Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 172 (1988)); United States v. Coughlin, 821

 F.Supp.2d 8, 30 (D.D.C. 2011) ("regardless of whether this evidence is inadmissible hearsay or

 not, he can introduce it under the rule of completeness"); United States v. Sutton, 801 F.2d 1346,

 1368 (D.D.C. 1986); see also United States v. Green, 694 F.Supp. 107, 110 (E.D. Pa. 1988) (“the

 Rule [of completeness] permits the introduction of evidence that is otherwise inadmissible under

 other Federal Rules”). But because Plaintiffs believe the prejudice of a jury improperly basing

 class-wide conclusion on extreme anecdotal evidence will be alleviated if all Interrogatories are

 introduced, the appropriate remedy is not exclusion under Fed. R. Evid. 403, but inclusion of the



                                                      43
Case 5:16-cv-05366-TLB Document 239             Filed 01/27/20 Page 48 of 48 PageID #: 12335



 additional Interrogatories under Rule 106. And Defendant will not be prejudiced by this relief,

 because Defendant selected the opt-in plaintiffs on whom it served Interrogatories according to its

 own criteria.

        Accordingly, the Court should preclude Defendant from introducing interrogatory

 responses from select Opt-In Plaintiffs unless Plaintiffs are permitted to introduce the remaining

 interrogatory responses from the remaining answering opt-in plaintiffs.



                                                             Respectfully Submitted,

                                                             /s Justin L. Swidler
                                                             Justin L. Swidler, Esq.
                                                             Richard S. Swartz, Esq.
                                                             Travis Martindale-Jarvis, Esq.
                                                             Joshua S. Boyette, Esq.
                                                             Swartz Swidler, LLC
                                                             1101 N. Kings Highway Ste 402
                                                             Cherry Hill, NJ 08034
                                                             Phone: 856-685-7420

 Date: January 27, 2020




                                                     44
